Exhibit 10.3

 
SECURITY AGREEMENT


              This Security Agreement, dated as of June 26, 2012 (this
“Agreement”), is among Pure Bioscience, Inc., a Delaware corporation (the
“Company”), ETIH2O, a Nevada corporation (together with the Company, the
“Grantors”), and the holders of Notes (defined below) signatory to the
Securities Purchase Agreement, their endorsees, transferees and assigns
(collectively, the “Secured Parties”).


W I T N E S S E T H:


              WHEREAS, pursuant to the terms of Securities Purchase Agreement
dated June 26, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Securities Purchase Agreement”) by and between the
Company and the Secured Parties, the Secured Parties have purchased one or more
Notes (as defined in the Securities Purchase Agreements) (the “Notes”) from the
Company upon the terms and subject to the conditions set forth therein; and


              WHEREAS, in order to induce the Secured Parties to extend the
loans evidenced by the Notes, each Grantor has agreed to execute and deliver to
the Secured Parties this Agreement and to grant the Secured Parties, pari passu
with each other Secured Party and through the Agent (as defined in Section 18
hereof), a security interest in certain property of such Grantor to secure the
prompt payment, performance and discharge in full of all of the Grantors’
obligations under the Notes.


              NOW, THEREFORE, in consideration of the agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


           1.           Certain Definitions.  As used in this Agreement, the
following terms shall have the meanings set forth in this Section 1.  Terms used
but not otherwise defined in this Agreement that are defined in Article 9 of the
UCC (such as “account”, “chattel paper”, “commercial tort claim”, “deposit
account”, “document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.
 
       (a)           “Collateral” means the collateral in which the Secured
Parties are granted a security interest by this Agreement and which shall
include the following personal property of the Grantors, whether presently owned
or existing or hereafter acquired or coming into existence, wherever situated,
and all additions and accessions thereto and all substitutions and replacements
thereof, and all proceeds, products and accounts thereof, including, without
limitation, all proceeds from the sale or transfer of the Collateral and of
insurance covering the same and of any tort claims in connection therewith, and
all dividends, interest, cash, notes, securities, equity interest or other
property at any time and from time to time acquired, receivable or otherwise
distributed in respect of, or in exchange for, any or all of the Pledged
Securities (as defined below):

 
 
 

--------------------------------------------------------------------------------

 
(i)           All goods, including, without limitation, (A) all machinery,
equipment, computers, motor vehicles, trucks, tanks, boats, ships, appliances,
furniture, special and general tools, fixtures, test and quality control devices
and other equipment of every kind and nature and wherever situated, together
with all documents of title and documents representing the same, all additions
and accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with any Grantor’s businesses and all improvements thereto; and (B)
all inventory;


(ii)           All contract rights and other general intangibles, including,
without limitation, all partnership interests, membership interests, stock or
other securities (other than in respect of the Excluded Subsidiaries), rights
under any of the Organizational Documents, agreements related to the Pledged
Securities, licenses, distribution and other agreements, computer software
(whether “off-the-shelf”, licensed from any third party or developed by any
Grantor), computer software development rights, leases, franchises, customer
lists, quality control procedures, grants and rights, goodwill, trademarks,
service marks, trade styles, trade names, patents, patent applications,
copyrights, and income tax refunds;


(iii)           All accounts, together with all instruments, all documents of
title representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;


(iv)           All assets of the Company, including, but not limited to, the
assets listed on the balance sheet of the Company filed with the SEC on Form
10-Q on June 13, 2012;


(v)           All documents, letter-of-credit rights, instruments and chattel
paper;


(vi)           All commercial tort claims;


(vii)           All deposit accounts and all cash (whether or not deposited in
such deposit accounts);


(viii)           All investment property;


(ix)           All supporting obligations;


(x)           All files, records, books of account, business papers, and
computer programs; and

2 
 
 

--------------------------------------------------------------------------------

 
(xi)           the products and proceeds of all of the foregoing Collateral set
forth in clauses (i)-(x) above.
 
     Without limiting the generality of the foregoing, the “Collateral” shall
include the Pledged Securities and the Escrow Shares plus all investment
property and general intangibles respecting ownership and/or other equity
interests in each Subsidiary, including, without limitation, the shares of
capital stock and the other equity interests listed on Schedule I hereto (as the
same may be modified from time to time pursuant to the terms hereof), and any
other shares of capital stock and/or other equity interests of any other direct
or indirect subsidiary of any Grantor obtained in the future, and, in each case,
all certificates representing such shares and/or equity interests and, in each
case, all rights, options, warrants, stock, other securities and/or equity
interests that may hereafter be received, receivable or distributed in respect
of, or exchanged for, any of the foregoing and all rights arising under or in
connection with the Pledged Securities, including, but not limited to, all
dividends, interest and cash.
 
Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.


(b)           “Escrow Shares” shall have the same meaning as in the Securities
Purchase Agreement and shall be represented by 4,600,000 shares of the Company’s
Common Stock, which shares shall be subject to this Agreement and the Stock
Escrow Agreement executed concurrently herewith.


(c)           “Intellectual Property” means the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, (i) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.
 

 3
 
 

--------------------------------------------------------------------------------

 
(d)           “Majority in Interest” means, at any time of determination, the
majority in interest (based on then-outstanding principal amounts of Notes at
the time of such determination) of the Secured Parties.


(e)           “Necessary Endorsement” means undated stock powers endorsed in
blank or other proper instruments of assignment duly executed and such other
instruments or documents as the Agent (as that term is defined below) may
reasonably request.


(f)           “Obligations” means all of the liabilities and obligations
(primary, secondary, direct, contingent, sole, joint or several) due or to
become due, or that are now or may be hereafter contracted or acquired, or owing
to, of any Grantor to the Secured Parties, under this Agreement, the Notes, and
any other instruments, agreements or other documents executed and/or delivered
in connection herewith or therewith, in each case, whether now or hereafter
existing, voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later increased, created
or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from any of the Secured Parties as a preference,
fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time.  Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on the Notes and the loans
extended pursuant thereto; (ii) any and all other fees, indemnities, costs,
obligations and liabilities of the Grantors from time to time under or in
connection with this Agreement, the Notes, and any other instruments, agreements
or other documents executed and/or delivered in connection herewith or
therewith; and (iii) all amounts (including but not limited to post-petition
interest) in respect of the foregoing that would be payable but for the fact
that the obligations to pay such amounts are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
any Grantor.


(g)           “Organizational Documents” means with respect to any Grantor, the
documents by which such Grantor was organized (such as a certificate of
incorporation, certificate of limited partnership or articles of organization,
and including, without limitation, any certificates of designation for preferred
stock or other forms of preferred equity) and which relate to the internal
governance of such Grantor (such as bylaws, a partnership agreement or an
operating, limited liability or members agreement).


(h)           “Pledged Interests” shall have the meaning ascribed to such term
in Section 4(j).
 

 4
 
 

--------------------------------------------------------------------------------

 
(i)           “Pledged Securities” shall have the meaning ascribed to such term
in Section 4(i), and shall not include the Escrow Shares.


(j)           “UCC” means the Uniform Commercial Code of the State of New York
and/or any other applicable law of any state or states which has jurisdiction
with respect to all, or any portion of, the Collateral or this Agreement, from
time to time.  It is the intent of the parties that defined terms in the UCC
should be construed in their broadest sense so that the term “Collateral” will
be construed in its broadest sense.  Accordingly if there are, from time to
time, changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.


           2.           Grant of Security Interest in Collateral. As an
inducement for the Secured Parties to extend the loans as evidenced by the Notes
and to secure the complete and timely payment, performance and discharge in
full, as the case may be, of all of the Obligations, each Grantor hereby
unconditionally and irrevocably pledges, grants and hypothecates to the Secured
Parties a security interest in and to, a lien upon and a right of set-off
against all of their respective right, title and interest of whatsoever kind and
nature in and to, the Collateral (a “Security Interest” and, collectively, the
“Security Interests”).


            3.          [Reserved].


           4.           Representations, Warranties, Covenants and Agreements of
the Grantors. Except as set forth under the corresponding section of the
disclosure schedules delivered to the Secured Parties pursuant to the Securities
Purchase Agreement (the “Disclosure Schedules”), which Disclosure Schedules
shall be deemed a part hereof, each Grantor represents and warrants to, and
covenants and agrees with, the Secured Parties as follows:


(a)           Each Grantor has the requisite corporate, partnership, limited
liability company or other power and authority to enter into this Agreement and
otherwise to carry out its obligations hereunder.  The execution, delivery and
performance by each Grantor of this Agreement and the filings contemplated
therein have been duly authorized by all necessary action on the part of such
Grantor and no further action is required by such Grantor.  This Agreement has
been duly executed by each Grantor.  This Agreement constitutes the legal, valid
and binding obligation of each Grantor, enforceable against each Grantor in
accordance with its terms except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization and similar laws of general
application relating to or affecting the rights and remedies of creditors and by
general principles of equity.


(b)           The Grantors have no place of business or offices where their
respective books of account and records are kept (other than temporarily at the
offices of its attorneys or accountants) or places where Collateral is stored or
located, except as set forth on Schedule A attached hereto.  Except as
specifically set forth on Schedule A, each Grantor is the record owner of the
real property where such Collateral is located, and there exist no mortgages or
other liens on any such real property except for Permitted Liens (as defined in
the Notes).  Except as disclosed on Schedule A, none of such Collateral is in
the possession of any consignee, bailee, warehouseman, agent or processor.
 

 5
 
 

--------------------------------------------------------------------------------

 
(c)           Except for Permitted Liens (as defined in the Securities Purchase
Agreements), the Grantors are the sole owner of the Collateral (except for
licenses granted by any Grantor in the ordinary course of business), free and
clear of any liens, security interests, encumbrances, rights or claims, and are
fully authorized to grant the Security Interests.


(d)           No written claim has been received that any Collateral or any
Grantor’s use of any Collateral violates the rights of any third party.  There
has been no adverse decision to any Grantor’s claim of ownership rights in or
exclusive rights to use the Collateral in any jurisdiction or to any Grantor’s
right to keep and maintain such Collateral in full force and effect, and there
is no proceeding involving said rights pending or, to the best knowledge of any
Grantor, threatened before any court, judicial body, administrative or
regulatory agency, arbitrator or other governmental authority.


(e)           Each Grantor shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business and its
Collateral at the locations set forth on Schedule A attached hereto and may not
relocate such books of account and records or tangible Collateral unless it
delivers to the Secured Parties at least 30 days prior to such relocation (i)
written notice of such relocation and the new location thereof (which must be
within the United States) and (ii) evidence that appropriate financing
statements under the UCC and other necessary documents have been filed and
recorded and other steps have been taken to perfect the Security Interests to
create in favor of the Secured Parties a valid, perfected and continuing
perfected first priority lien in the Collateral.


(f)           This Agreement creates in favor of the Secured Parties a valid
security interest in the Collateral, subject only to Permitted Liens (as defined
in the Securities Purchase Agreement) securing the payment and performance of
the Obligations.  Upon making the filings described in the immediately following
paragraph, all security interests created hereunder in any Collateral which may
be perfected by filing Uniform Commercial Code financing statements shall have
been duly perfected.


(g)           Each Grantor hereby authorizes the Agent to file one or more
financing statements under the UCC, with respect to the Security Interests, with
the proper filing and recording agencies in any jurisdiction deemed proper by
it.


(h)           The execution, delivery and performance of this Agreement by the
Grantors does not (i) violate any of the provisions of any Organizational
Documents of any Grantor or any judgment, decree, order or award of any court,
governmental body or arbitrator or any applicable law, rule or regulation
applicable to any Grantor or (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing any Grantor’s debt or
otherwise) or other understanding to which any Grantor is a party or by which
any property or asset of any Grantor is bound or affected.  If any, all required
consents (including, without limitation, from stockholders or creditors of any
Grantor) necessary for any Grantor to enter into and perform its obligations
hereunder have been obtained.
 
6
 
 

--------------------------------------------------------------------------------

 
      (i)           The capital stock and other equity interests listed on
Schedule I hereto (the “Pledged Securities”), other than such number of shares
of the Company set forth therein, represent all of the capital stock and other
equity interests of the Subsidiaries and all other direct and indirect, wholly
or partially owned subsidiaries of the Company, and represent all capital stock
and other equity interests owned, directly or indirectly, by the Company.  All
of the Pledged Securities are validly issued, fully paid and nonassessable, and
the Company is the legal and beneficial owner of the Pledged Securities, free
and clear of any lien, security interest or other encumbrance except for the
security interests created by this Agreement and other Permitted Liens (as
defined in the Notes).


      (j)           The ownership and other equity interests in partnerships and
limited liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms do not provide that they are securities
governed by Article 8 of the UCC and are not held in a securities account or by
any financial intermediary.
 
             (k)       Except for Permitted Liens (as defined in the Securities
Purchase Agreement), each Grantor shall at all times maintain the liens and
Security Interests provided for hereunder as valid liens and security interests
in the Collateral in favor of the Secured Parties until this Agreement and the
Security Interest hereunder shall be terminated pursuant to Section 14
hereof.  Each Grantor hereby agrees to defend the same against the claims of any
and all persons and entities.  Each Grantor shall safeguard and protect all
Collateral for the account of the Secured Parties.  At the request of the Agent,
each Grantor will sign and deliver to the Agent on behalf of the Secured Parties
at any time or from time to time one or more financing statements pursuant to
the UCC in form reasonably satisfactory to the Agent and will pay the cost of
filing the same in all public offices wherever filing is, or is deemed by the
Agent to be, necessary or desirable to effect the rights and obligations
provided for herein.  Without limiting the generality of the foregoing, each
Grantor shall pay all fees, taxes and other amounts necessary to maintain the
Collateral and the Security Interests hereunder, and each Grantor shall obtain
and furnish to the Agent from time to time, upon demand, such releases and/or
subordinations of claims and liens which may be required to maintain the
priority of the Security Interests hereunder.


(l)           No Grantor will transfer, pledge, hypothecate, encumber, license,
sell or otherwise dispose of any of the Collateral (except for licenses granted
by a Grantor in its ordinary course of business and sales of inventory by a
Grantor in its ordinary course of business) without the prior written consent of
a Majority in Interest.


(m)           Each Grantor shall keep and preserve its equipment, inventory and
other tangible Collateral in good condition, repair and order and shall not
operate or locate any such Collateral (or cause to be operated or located) in
any area excluded from insurance coverage.


(n)           Each Grantor shall maintain with financially sound and reputable
insurers, insurance with respect to the Collateral, including Collateral
hereafter acquired, against loss or damage of the kinds and in the amounts
customarily insured against by entities of established reputation having similar
properties similarly situated and in such amounts as are customarily carried
under similar circumstances by other such entities and otherwise as is prudent
for entities engaged in similar businesses but in any event sufficient to cover
the full replacement cost thereof.  Each Grantor shall cause each insurance
policy issued in connection herewith to provide, and the insurer issuing such
policy to certify to the Agent, that (i) the Agent will be named as lender loss
payee and additional insured under each such insurance policy; (ii) if such
insurance be proposed to be cancelled or materially changed for any reason
whatsoever, such insurer will promptly notify the Agent and such cancellation or
change shall not be effective as to the Agent for at least thirty (30) days
after receipt by the Agent of such notice, unless the effect of such change is
to extend or increase coverage under the policy; and (iii) the Agent will have
the right (but no obligation) at its election to remedy any default in the
payment of premiums within thirty (30) days of notice from the insurer of such
default.  If no Event of Default (as defined in the Notes) exists and if the
proceeds arising out of any claim or series of related claims do not exceed
$100,000, loss payments in each instance will be applied by the applicable
Grantor to the repair and/or replacement of property with respect to which the
loss was incurred to the extent reasonably feasible, and any loss payments or
the balance thereof remaining, to the extent not so applied, shall be payable to
the applicable Grantor; provided, however, that payments received by any Grantor
after an Event of Default occurs and is continuing or in excess of $100,000 for
any occurrence or series of related occurrences shall be paid to the Agent on
behalf of the Secured Parties and, if received by such Grantor, shall be held in
trust for the Secured Parties and immediately paid over to the Agent unless
otherwise directed in writing by the Agent.   Copies of such policies or the
related certificates, in each case, naming the Agent as lender loss payee and
additional insured shall be delivered to the Agent at least annually and at the
time any new policy of insurance is issued.
 
(o)         Each Grantor shall, within ten (10) days of obtaining knowledge
thereof, advise the Secured Parties promptly, in sufficient detail, of any
material adverse change in the Collateral, and of the occurrence of any event
which would have a material adverse effect on the value of the Collateral or on
the Secured Parties’ security interest, through the Agent, therein.


(p)           Each Grantor shall promptly execute and deliver to the Agent such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Agent may from time to time request and may in its sole
discretion deem necessary to perfect, protect or enforce the Secured Parties’
security interest in the Collateral.
 

 7
 
 

--------------------------------------------------------------------------------

 
(q)           Each Grantor shall permit the Agent and its representatives and
agents to inspect the Collateral during normal business hours and upon
reasonable prior notice and so as to not unreasonably interfere with the
business of each Grantor, and to make copies of records pertaining to the
Collateral as may be reasonably requested by the Agent from time to time.


(r)           Each Grantor shall take all steps reasonably necessary to
diligently pursue and seek to preserve, enforce and collect any rights, claims,
causes of action and accounts receivable in respect of the Collateral.


(s)           Each Grantor shall promptly notify the Secured Parties in
sufficient detail upon becoming aware of any attachment, garnishment, execution
or other legal process levied against any Collateral and of any other
information received by such Grantor that may materially affect the value of the
Collateral, the Security Interest or the rights and remedies of the Secured
Parties hereunder.


(t)           All information heretofore, herein or hereafter supplied to the
Secured Parties by or on behalf of any Grantor with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.


(u)           The Grantors shall at all times preserve and keep in full force
and effect their respective valid existence and good standing and any rights and
franchises material to its business.


(v)           No Grantor will change its name, type of organization,
jurisdiction of organization, organizational identification number (if it has
one), legal or corporate structure, or identity, or add any new fictitious name
unless it provides at least 30 days prior written notice to the Secured Parties
of such change and, at the time of such written notification, such Grantor
provides any financing statements or fixture filings necessary to perfect and
continue the perfection of the Security Interests granted and evidenced by this
Agreement.


(w)           Except in the ordinary course of business, no Grantor may consign
any of its inventory or sell any of its inventory on bill and hold, sale or
return, sale on approval, or other conditional terms of sale without the consent
of the Agent which shall not be unreasonably withheld.


(x)           No Grantor may relocate its chief executive office to a new
location without providing 30 days prior written notification thereof to the
Secured Parties and so long as, at the time of such written notification, such
Grantor provides any financing statements or fixture filings necessary to
perfect and continue the perfection of the Security Interests granted and
evidenced by this Agreement.
 
 

 8
 
 

--------------------------------------------------------------------------------

 
(y)           Each Grantor was organized and remains organized solely under the
laws of the state set forth next to such Grantor’s name in Schedule A attached
hereto, which Schedule A sets forth each Grantor’s organizational identification
number or, if any Grantor does not have one, states that one does not exist.


(z)            (i) The actual name of each Grantor is the name set forth in
Schedule A attached hereto; (ii) no Grantor has any trade names except as set
forth on Schedule A attached hereto; and (iii) no Grantor has used any name
other than that stated in the preamble hereto or as set forth on Schedule A for
the preceding five years.


(aa)           At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the applicable Grantor shall deliver such Collateral to the Agent.


(bb)           Each Grantor, in its capacity as issuer, hereby agrees to comply
with any and all orders and instructions of Agent regarding the Pledged
Interests consistent with the terms of this Agreement without the further
consent of any Grantor as contemplated by Section 8-106 (or any successor
section) of the UCC.  Further, each Grantor agrees that it shall not enter into
a similar agreement (or one that would confer “control” within the meaning of
Article 8 of the UCC) with any other person or entity.


(cc)           Each Grantor shall cause all tangible chattel paper constituting
Collateral to be delivered to the Agent, or, if such delivery is not possible,
then to cause such tangible chattel paper to contain a legend noting that it is
subject to the security interest created by this Agreement.  To the extent that
any Collateral consists of electronic chattel paper, the applicable Grantor
shall cause the underlying chattel paper to be “marked” within the meaning of
Section 9-105 of the UCC (or successor section thereto).


(dd)           If there is any investment property or deposit account included
as Collateral that can be perfected by “control” through an account control
agreement, the applicable Grantor shall cause such an account control agreement,
in form and substance in each case satisfactory to the Agent, to be entered into
and delivered to the Agent for the benefit of the Secured Parties.


(ee)           To the extent that any Collateral consists of letter-of-credit
rights, the applicable Grantor shall cause the issuer of each underlying letter
of credit to consent to an assignment of the proceeds thereof to the Secured
Parties.


(ff)           To the extent that any Collateral is in the possession of any
third party, the applicable Grantor shall join with the Agent in notifying such
third party of the Secured Parties’ security interest in such Collateral and
shall use reasonable efforts to obtain an acknowledgement and agreement from
such third party with respect to the Collateral, in form and substance
reasonably satisfactory to the Agent.
 

 9
 
 

--------------------------------------------------------------------------------

 
 
    (gg)           If any Grantor shall at any time hold or acquire a commercial
tort claim, such Grantor shall promptly notify the Secured Parties in a writing
signed by such Grantor of the particulars thereof and grant to the Secured
Parties in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance satisfactory to the Agent.


    (hh)           Each Grantor shall immediately provide written notice to the
Secured Parties of any and all accounts which arise out of contracts with any
governmental authority and, to the extent necessary to perfect or continue the
perfected status of the Security Interests in such accounts and proceeds
thereof, shall execute and deliver to the Agent an assignment of claims for such
accounts and cooperate with the Agent in taking any other steps required, in its
judgment, under the Federal Assignment of Claims Act or any similar federal,
state or local statute or rule to perfect or continue the perfected status of
the Security Interests in such accounts and proceeds thereof.
 
    (ii)           Each Grantor shall cause each subsidiary of such Grantor to
immediately become a party hereto (an “Additional Grantor”), by executing and
delivering an Additional Grantor Joinder in substantially the form of Annex A
attached hereto and comply with the provisions hereof applicable to the
Grantors.  Concurrent therewith, the Additional Grantor shall deliver
replacement schedules for, or supplements to all other Schedules to (or referred
to in) this Agreement, as applicable, which replacement schedules shall
supersede, or supplements shall modify, the Schedules then in effect.  The
Additional Grantor shall also deliver such opinions of counsel, authorizing
resolutions, good standing certificates, incumbency certificates, organizational
documents, financing statements and other information and documentation as the
Agent may reasonably request.  Upon delivery of the foregoing to the Agent, the
Additional Grantor shall be and become a party to this Agreement with the same
rights and obligations as the Grantors, for all purposes hereof as fully and to
the same extent as if it were an original signatory hereto and shall be deemed
to have made the representations, warranties and covenants set forth herein as
of the date of execution and delivery of such Additional Grantor Joinder, and
all references herein to the “Grantors” shall be deemed to include each
Additional Grantor.
 
    (jj)           Each Grantor shall vote the Pledged Securities to comply with
the covenants and agreements set forth herein and in the Notes.
 
    (kk)           Each Grantor shall register the pledge of the applicable
Pledged Securities on the books of such Grantor.  Each Grantor shall notify each
issuer of Pledged Securities to register the pledge of the applicable Pledged
Securities in the name of the Secured Parties on the books of such
issuer.  Further, except with respect to certificated securities delivered to
the Agent, the applicable Grantor shall deliver to Agent an acknowledgement of
pledge (which, where appropriate, shall comply with the requirements of the
relevant UCC with respect to perfection by registration) signed by the issuer of
the applicable Pledged Securities, which acknowledgement shall confirm that: (a)
it has registered the pledge on its books and records; and (b) at any time
directed by Agent during the continuation of an Event of Default, such issuer
will transfer the record ownership of such Pledged Securities into the name of
any designee of Agent, will take such steps as may be necessary to effect the
transfer, and will comply with all other instructions of Agent regarding such
Pledged Securities without the further consent of the applicable Grantor.
 
 
10
 
 

--------------------------------------------------------------------------------

 
    (ll)           In the event that, upon an occurrence of an Event of Default,
Agent shall sell all or any of the Pledged Securities to another party or
parties (herein called the “Transferee”) or shall purchase or retain all or any
of the Pledged Securities, each Grantor shall, to the extent applicable: (i)
deliver to Agent or the Transferee, as the case may be, the articles of
incorporation, bylaws, minute books, stock certificate books, corporate seals,
deeds, leases, indentures, agreements, evidences of indebtedness, books of
account, financial records and all other Organizational Documents and records of
the Grantors and their direct and indirect subsidiaries; (ii) use reasonable
efforts to obtain resignations of the persons then serving as officers and
directors of the Grantors and their direct and indirect subsidiaries, if so
requested; and (iii) use reasonable efforts to obtain any approvals that are
required by any governmental or regulatory body in order to permit the sale of
the Pledged Securities to the Transferee or the purchase or retention of the
Pledged Securities by Agent and allow the Transferee or Agent to continue the
business of the Grantors and their direct and indirect subsidiaries.
 
    (mm)           Reserved.
   
    (nn)           Each Grantor will from time to time, at the joint and several
expense of the Grantors, promptly execute and deliver all such further
instruments and documents, and take all such further action as may be necessary
or desirable, or as the Agent may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable the Secured Parties to exercise and enforce their rights and remedies
hereunder and with respect to any Collateral or to otherwise carry out the
purposes of this Agreement.
 
    (oo)           Schedule OO attached hereto lists all of the patents, patent
applications, trademarks, trademark applications, registered copyrights, and
domain names owned by any of the Grantors as of the date hereof.  Schedule OO
lists all material licenses in favor of any Grantor for the use of any patents,
trademarks, copyrights and domain names as of the date hereof.  All material
patents and trademarks of the Grantors have been duly recorded at the United
States Patent and Trademark Office and all material copyrights of the Grantors
have been duly recorded at the United States Copyright Office.


                5.           Effect of Pledge on Certain Rights.  If any of the
Collateral subject to this Agreement consists of nonvoting equity or ownership
interests (regardless of class, designation, preference or rights) that may be
converted into voting equity or ownership interests upon the occurrence of
certain events (including, without limitation, upon the transfer of all or any
of the other stock or assets of the issuer), it is agreed that the pledge of
such equity or ownership interests pursuant to this Agreement or the enforcement
of any of Agent’s rights hereunder shall not be deemed to be the type of event
which would trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which any Grantor is subject or to
which any Grantor is party.
 
 

 11
 
 

--------------------------------------------------------------------------------

 
               6.      Defaults.  The following events shall be “Events of
Default”:
 
    (a)           The occurrence of an Event of Default (as defined in the
Notes) under the Notes;
 
    (b)           Any representation or warranty of any Grantor in this
Agreement shall prove to have been incorrect in any material respect when made;


    (c)           The failure by any Grantor to observe or perform any of its
obligations hereunder for five (5) days after delivery to such Grantor of notice
of such failure by or on behalf of a Secured Party unless such default is
capable of cure but cannot be cured within such time frame and such Grantor is
using reasonable efforts to cure same in a timely fashion; or
 
    (d)           If any provision of this Agreement shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Grantor, or a proceeding shall be commenced by
any Grantor, or by any governmental authority having jurisdiction over any
Grantor, seeking to establish the invalidity or unenforceability thereof, or any
Grantor shall deny that any Grantor has any liability or obligation purported to
be created under this Agreement.


           7.         Duty To Hold In Trust.


    (a)           Upon the occurrence of any Event of Default and at any time
thereafter, each Grantor shall, upon receipt of any revenue, income, dividend,
interest or other sums subject to the Security Interests, whether payable
pursuant to the Notes or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for the Secured Parties and shall forthwith endorse and
transfer any such sums or instruments, or both, to the Secured Parties, pro-rata
in proportion to their respective then-currently outstanding principal amount of
Notes for application to the satisfaction of the Obligations (and if any
Debenture is not outstanding, pro-rata in proportion to the initial purchases of
the remaining Notes).


    (b)           If any Grantor shall become entitled to receive or shall
receive any securities or other property (including, without limitation, shares
of Pledged Securities or instruments representing Pledged Securities acquired
after the date hereof, or any options, warrants, rights or other similar
property or certificates representing a dividend, or any distribution in
connection with any recapitalization, reclassification or increase or reduction
of capital, or issued in connection with any reorganization of such Grantor or
any of its direct or indirect subsidiaries) in respect of the Pledged Securities
(whether as an addition to, in substitution of, or in exchange for, such Pledged
Securities or otherwise), such Grantor agrees to (i) accept the same as the
agent of the Secured Parties; (ii) hold the same in trust on behalf of and for
the benefit of the Secured Parties; and (iii) to deliver any and all
certificates or instruments evidencing the same to Agent on or before the close
of business on the fifth business day following the receipt thereof by such
Grantor, in the exact form received together with the Necessary Endorsements, to
be held by Agent subject to the terms of this Agreement as Collateral.
 
 

 12
 
 

--------------------------------------------------------------------------------

 
           8.         Rights and Remedies Upon Default.


    (a)           Upon the occurrence of any Event of Default and at any time
thereafter, unless and until such Event of Default has been waived in writing by
the Secured Parties, the Secured Parties, acting through the Agent, shall have
the right to exercise all of the remedies conferred hereunder and under the
Notes, and the Secured Parties shall have all the rights and remedies of a
secured party under the UCC.  Without limitation, the Agent, for the benefit of
the Secured Parties, shall have the following rights and powers:
 
    (i)           The Agent shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and each Grantor shall assemble the Collateral and
make it available to the Agent at places which the Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere, and make available to
the Agent, without rent, all of such Grantor’s respective premises and
facilities for the purpose of the Agent taking possession of, removing or
putting the Collateral in saleable or disposable form.
 
    (ii)           Upon notice to the Grantors by Agent, all rights of each
Grantor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise and all rights of each Grantor to receive the
dividends and interest which it would otherwise be authorized to receive and
retain, shall cease.  Upon such notice, Agent shall have the right to receive,
for the benefit of the Secured Parties, any interest, cash dividends or other
payments on the Collateral and, at the option of Agent, to exercise in such
Agent’s discretion all voting rights pertaining thereto.  Without limiting the
generality of the foregoing, Agent shall have the right (but not the obligation)
to exercise all rights with respect to the Collateral as it were the sole and
absolute owner thereof, including, without limitation, to vote and/or to
exchange, at its sole discretion, any or all of the Collateral in connection
with a merger, reorganization, consolidation, recapitalization or other
readjustment concerning or involving the Collateral or any Grantor or any of its
direct or indirect subsidiaries.
 
    (iii)           The Agent shall have the right to operate the business of
each Grantor using the Collateral and shall have the right to assign, sell,
lease or otherwise dispose of and deliver all or any part of the Collateral, at
public or private sale or otherwise, either with or without special conditions
or stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Agent may deem commercially reasonable, all without
(except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to any Grantor or right of redemption of
a Grantor, which are hereby expressly waived.  Upon each such sale, lease,
assignment or other transfer of Collateral, the Agent, for the benefit of the
Secured Parties, may, unless prohibited by applicable law which cannot be
waived, purchase all or any part of the Collateral being sold, free from and
discharged of all trusts, claims, right of redemption and equities of any
Grantor, which are hereby waived and released.
 
    (iv)           The Agent shall have the right (but not the obligation) to
notify any account debtors and any obligors under instruments or accounts to
make payments directly to the Agent, on behalf of the Secured Parties, and to
enforce the Grantors’ rights against such account debtors and obligors.
 
    (v)           The Agent, for the benefit of the Secured Parties, may (but is
not obligated to) direct any financial intermediary or any other person or
entity holding any investment property to transfer the same to the Agent, on
behalf of the Secured Parties, or its designee.
 
    (vi)           The Agent may (but is not obligated to) transfer any or all
Intellectual Property registered in the name of any Grantor at the United States
Patent and Trademark Office and/or Copyright Office into the name of the Secured
Parties or any designee or any purchaser of any Collateral.
 
13
 
 
 

--------------------------------------------------------------------------------

 
    (b)           The Agent shall comply with any applicable law in connection
with a disposition of Collateral and such compliance will not be considered
adversely to affect the commercial reasonableness of any sale of the
Collateral.  The Agent may sell the Collateral without giving any warranties and
may specifically disclaim such warranties.  If the Agent sells any of the
Collateral on credit, the Grantors will only be credited with payments actually
made by the purchaser.  In addition, each Grantor waives any and all rights that
it may have to a judicial hearing in advance of the enforcement of any of the
Agent’s rights and remedies hereunder, including, without limitation, its right
following an Event of Default to take immediate possession of the Collateral and
to exercise its rights and remedies with respect thereto.
 
    (c)           For the purpose of enabling the Agent to further exercise
rights and remedies under this Section 8 or elsewhere provided by agreement or
applicable law, each Grantor hereby grants to the Agent, for the benefit of the
Agent and the Secured Parties, an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to such Grantor) to use,
license or sublicense following an Event of Default, any Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.


               9.        Applications of Proceeds. The proceeds of any such
sale, lease or other disposition of the Collateral hereunder or from payments
made on account of any insurance policy insuring any portion of the Collateral
shall be applied first, to the expenses of retaking, holding, storing,
processing and preparing for sale, selling, and the like (including, without
limitation, any taxes, fees and other costs incurred in connection therewith) of
the Collateral, to the reasonable attorneys’ fees and expenses incurred by the
Agent in enforcing the Secured Parties’ rights hereunder and in connection with
collecting, storing and disposing of the Collateral, and then to satisfaction of
the Obligations pro rata among the Secured Parties (based on then-outstanding
principal amounts of Notes at the time of any such determination), and to the
payment of any other amounts required by applicable law, after which the Secured
Parties shall pay to the applicable Grantor any surplus proceeds.  If, upon the
sale, license or other disposition of the Collateral, the proceeds thereof are
insufficient to pay all amounts to which the Secured Parties are legally
entitled, the Grantors will be liable for the deficiency, together with interest
thereon, at the rate of 15% per annum or the lesser amount permitted by
applicable law (the “Default Rate”), and the reasonable fees of any attorneys
employed by the Secured Parties to collect such deficiency.  To the extent
permitted by applicable law, each Grantor waives all claims, damages and demands
against the Secured Parties arising out of the repossession, removal, retention
or sale of the Collateral, unless due solely to the gross negligence or willful
misconduct of the Secured Parties as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction.


             10.        Securities Law Provision.  Each Grantor recognizes that
Agent may be limited in its ability to effect a sale to the public of all or
part of the Pledged Securities by reason of certain prohibitions in the
Securities Act of 1933, as amended, or other federal or state securities laws
(collectively, the “Securities Laws”), and may be compelled to resort to one or
more sales to a restricted group of purchasers who may be required to agree to
acquire the Pledged Securities for their own account, for investment and not
with a view to the distribution or resale thereof.  Each Grantor agrees that
sales so made may be at prices and on terms less favorable than if the Pledged
Securities were sold to the public, and that Agent has no obligation to delay
the sale of any Pledged Securities for the period of time necessary to register
the Pledged Securities for sale to the public under the Securities Laws.  Each
Grantor shall cooperate with Agent in its attempt to satisfy any requirements
under the Securities Laws (including, without limitation, registration
thereunder if requested by Agent) applicable to the sale of the Pledged
Securities by Agent.
 
 
     11.         Costs and Expenses. Each Grantor agrees to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements
pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Agent.  The Grantors shall also pay all other claims
and charges which in the reasonable opinion of the Agent is reasonably likely to
prejudice, imperil or otherwise affect the Collateral or the Security Interests
therein.  The Grantors will also, upon demand, pay to the Agent the amount of
any and all reasonable expenses, including the reasonable fees and expenses of
its counsel and of any experts and agents, which the Agent, for the benefit of
the Secured Parties, may incur in connection with the creation, perfection,
protection, satisfaction, foreclosure, collection or enforcement of the Security
Interest and the preparation, administration, continuance, amendment or
enforcement of this Agreement and pay to the Agent the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, which the Agent, for the benefit of the Secured
Parties, and the Secured Parties may incur in connection with (i) the
enforcement of this Agreement, (ii) the custody or preservation of, or the sale
of, collection from, or other realization upon, any of the Collateral, or (iii)
the exercise or enforcement of any of the rights of the Secured Parties under
the Notes.  Until so paid, any fees payable hereunder shall be added to the
principal amount of the Notes and shall bear interest at the Default Rate.
 
 
14
 
 

--------------------------------------------------------------------------------

 
     12.         Responsibility for Collateral. The Grantors assume all
liabilities and responsibility in connection with all Collateral, and the
Obligations shall in no way be affected or diminished by reason of the loss,
destruction, damage or theft of any of the Collateral or its unavailability for
any reason.  Without limiting the generality of the foregoing, (a) neither the
Agent nor any Secured Party (i) has any duty (either before or after an Event of
Default) to collect any amounts in respect of the Collateral or to preserve any
rights relating to the Collateral, or (ii) has any obligation to clean-up or
otherwise prepare the Collateral for sale, and (b) each Grantor shall remain
obligated and liable under each contract or agreement included in the Collateral
to be observed or performed by such Grantor thereunder.  Neither the Agent nor
any Secured Party shall have any obligation or liability under any such contract
or agreement by reason of or arising out of this Agreement or the receipt by the
Agent or any Secured Party of any payment relating to any of the Collateral, nor
shall the Agent or any Secured Party be obligated in any manner to perform any
of the obligations of any Grantor under or pursuant to any such contract or
agreement, to make inquiry as to the nature or sufficiency of any payment
received by the Agent or any Secured Party in respect of the Collateral or as to
the sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Agent or to which the Agent or any Secured Party may be entitled
at any time or times.
 
      13.         Security Interests Absolute. All rights of the Secured Parties
and all obligations of the Grantors hereunder, shall be absolute and
unconditional, irrespective of: (a) any lack of validity or enforceability of
this Agreement, the Notes or any agreement entered into in connection with the
foregoing, or any portion hereof or thereof; (b) any change in the time, manner
or place of payment or performance of, or in any other term of, all or any of
the Obligations, or any other amendment or waiver of or any consent to any
departure from the Notes or any other agreement entered into in connection with
the foregoing; (c) any exchange, release or nonperfection of any of the
Collateral, or any release or amendment or waiver of or consent to departure
from any other collateral for, or any guarantee, or any other security, for all
or any of the Obligations; (d) any action by the Secured Parties to obtain,
adjust, settle and cancel in its sole discretion any insurance claims or matters
made or arising in connection with the Collateral; or (e) any other circumstance
which might otherwise constitute any legal or equitable defense available to a
Grantor, or a discharge of all or any part of the Security Interests granted
hereby.  Until the Obligations shall have been paid and performed in full, the
rights of the Secured Parties shall continue even if the Obligations are barred
for any reason, including, without limitation, the running of the statute of
limitations or bankruptcy.  Each Grantor expressly waives presentment, protest,
notice of protest, demand, notice of nonpayment and demand for performance.  In
the event that at any time any transfer of any Collateral or any payment
received by the Secured Parties hereunder shall be deemed by final order of a
court of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under the bankruptcy or insolvency laws of the United States, or
shall be deemed to be otherwise due to any party other than the Secured Parties,
then, in any such event, each Grantor’s obligations hereunder shall survive
cancellation of this Agreement, and shall not be discharged or satisfied by any
prior payment thereof and/or cancellation of this Agreement, but shall remain a
valid and binding obligation enforceable in accordance with the terms and
provisions hereof.  Each Grantor waives all right to require the Secured Parties
to proceed against any other person or entity or to apply any Collateral which
the Secured Parties may hold at any time, or to marshal assets, or to pursue any
other remedy.  Each Grantor waives any defense arising by reason of the
application of the statute of limitations to any obligation secured hereby.
 
15
 
 

--------------------------------------------------------------------------------

 
      14.           Term of Agreement. This Agreement and the Security Interests
shall terminate on the date on which all payments under the Notes have been
indefeasibly paid in full and all other Obligations have been paid or
discharged; provided, however, that all indemnities of the Grantors contained in
this Agreement (including, without limitation, Annex B hereto) shall survive and
remain operative and in full force and effect regardless of the termination of
this Agreement.
 
      15.           Power of Attorney; Further Assurances.


    (a)           Each Grantor authorizes the Agent, and does hereby make,
constitute and appoint the Agent and its officers, agents, successors or assigns
with full power of substitution, as such Grantor’s true and lawful
attorney-in-fact, with power, in the name of the Agent or such Grantor, to,
after the occurrence and during the continuance of an Event of Default, (i)
endorse any note, checks, drafts, money orders or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of the Agent; (ii) to
sign and endorse any financing statement pursuant to the UCC or any invoice,
freight or express bill, bill of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications and notices in connection with
accounts, and other documents relating to the Collateral; (iii) to pay or
discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on or threatened against the Collateral; (iv) to demand,
collect, receipt for, compromise, settle and sue for monies due in respect of
the Collateral; (v) to transfer any Intellectual Property or provide licenses
respecting any Intellectual Property; and (vi) generally, at the option of the
Agent, and at the expense of the Grantors, at any time, or from time to time, to
execute and deliver any and all documents and instruments and to do all acts and
things which the Agent deems necessary to protect, preserve and realize upon the
Collateral and the Security Interests granted therein in order to effect the
intent of this Agreement and the Notes all as fully and effectually as the
Grantors might or could do; and each Grantor hereby ratifies all that said
attorney shall lawfully do or cause to be done by virtue hereof.  This power of
attorney is coupled with an interest and shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding.  The designation set forth herein shall be deemed to amend and
supersede any inconsistent provision in the Organizational Documents or other
documents or agreements to which any Grantor is subject or to which any Grantor
is a party.  Without limiting the generality of the foregoing, after the
occurrence and during the continuance of an Event of Default, each Secured Party
is specifically authorized to execute and file any applications for or
instruments of transfer and assignment of any patents, trademarks, copyrights or
other Intellectual Property with the United States Patent and Trademark Office
and the United States Copyright Office.
 
16
 
 

--------------------------------------------------------------------------------

 
    (b)           On a continuing basis, each Grantor will make, execute,
acknowledge, deliver, file and record, as the case may be, with the proper
filing and recording agencies in any jurisdiction, including, without
limitation, the jurisdictions indicated on Schedule A attached hereto, all such
instruments, and take all such action as may reasonably be deemed necessary or
advisable, or as reasonably requested by the Agent, to perfect the Security
Interests granted hereunder and otherwise to carry out the intent and purposes
of this Agreement, or for assuring and confirming to the Agent the grant or
perfection of a perfected security interest in all the Collateral under the UCC.
 
    (c)           Each Grantor hereby irrevocably appoints the Agent as such
Grantor’s attorney-in-fact, with full authority in the place and instead of such
Grantor and in the name of such Grantor, from time to time in the Agent’s
discretion, to take any action and to execute any instrument which the Agent may
deem necessary or advisable to accomplish the purposes of this Agreement,
including the filing, in its sole discretion, of one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral without the signature of such Grantor where permitted by law, which
financing statements may (but need not) describe the Collateral as “all assets”
or “all personal property” or words of like import, and ratifies all such
actions taken by the Agent.  This power of attorney is coupled with an interest
and shall be irrevocable for the term of this Agreement and thereafter as long
as any of the Obligations shall be outstanding.


    16.        Notices. All notices, requests, demands and other communications
hereunder shall be subject to the notice provision of the Securities Purchase
Agreements.
 
    17.        Other Security. To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Agent shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Parties’ rights and
remedies hereunder.
 
    18.        Appointment of Agent.  The Secured Parties hereby appoint [_____]
to act as their agent (“Agent”) for purposes of exercising any and all rights
and remedies of the Secured Parties hereunder.  Such appointment shall continue
until revoked in writing by a Majority in Interest, at which time a Majority in
Interest shall appoint a new Agent.  The Agent shall have the rights,
responsibilities and immunities set forth in Annex B hereto.
 
 
    19.        Miscellaneous.
 
    (a)           No course of dealing between the Grantors and the Secured
Parties, nor any failure to exercise, nor any delay in exercising, on the part
of the Secured Parties, any right, power or privilege hereunder or under the
Notes shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or thereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.
 
17
 
 

--------------------------------------------------------------------------------

 
 
    (b)           All of the rights and remedies of the Secured Parties with
respect to the Collateral, whether established hereby or by the Notes or by any
other agreements, instruments or documents or by law shall be cumulative and may
be exercised singly or concurrently.
 
    (c)           This Agreement, together with the exhibits and schedules
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into this Agreement and the exhibits and schedules hereto.  No
provision of this Agreement may be waived, modified, supplemented or amended
except in a written instrument signed, in the case of an amendment, by the
Grantors and the Secured Parties holding 67% or more of the principal amount of
Notes then outstanding, or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought.
 
    (d)           If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
    (e)           No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.
 
    (f)           This Agreement shall be binding upon and inure to the benefit
of the parties and their successors and permitted assigns.  The Grantors may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of each Secured Party (other than by merger).  Any Secured Party
may assign any or all of its rights under this Agreement to any Person (as
defined in the Securities Purchase Agreements) to whom such Secured Party
assigns or transfers any Obligations, provided such transferee agrees in writing
to be bound, with respect to the transferred Obligations, by the provisions of
this Agreement that apply to the “Secured Parties.”
 
    (g)           Each party shall take such further action and execute and
deliver such further documents as may be necessary or appropriate in order to
carry out the provisions and purposes of this Agreement.
 
18
 
 

--------------------------------------------------------------------------------

 
 
    (h)           Except to the extent mandatorily governed by the jurisdiction
or situs where the Collateral is located, all questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof.  Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.
 
    (i)           This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement.  In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
    (j)           All Grantors shall jointly and severally be liable for the
obligations of each Grantor to the Secured Parties hereunder.
 
    (k)           Each Grantor shall indemnify, reimburse and hold harmless the
Agent and the Secured Parties and their respective partners, members,
shareholders, officers, directors, employees and agents (and any other persons
with other titles that have similar functions) (collectively, “Indemnitees”)
from and against any and all losses, claims, liabilities, damages, penalties,
suits, costs and expenses, of any kind or nature, (including fees relating to
the cost of investigating and defending any of the foregoing) imposed on,
incurred by or asserted against such Indemnitee in any way related to or arising
from or alleged to arise from this Agreement or the Collateral, except any such
losses, claims, liabilities, damages, penalties, suits, costs and expenses which
result from the gross negligence or willful misconduct of the Indemnitee as
determined by a final, nonappealable decision of a court of competent
jurisdiction.  This indemnification provision is in addition to, and not in
limitation of, any other indemnification provision in the Notes, the Securities
Purchase Agreements or any other agreement, instrument or other document
executed or delivered in connection herewith or therewith.
 
    (l)           Nothing in this Agreement shall be construed to subject Agent
or any Secured Party to liability as a partner in any Grantor or any if its
direct or indirect subsidiaries that is a partnership or as a member in any
Grantor or any of its direct or indirect subsidiaries that is a limited
liability company, nor shall Agent or any Secured Party be deemed to have
assumed any obligations under any partnership agreement or limited liability
company agreement, as applicable, of any such Grantor or any of its direct or
indirect subsidiaries or otherwise, unless and until any such Secured Party
exercises its right to be substituted for such Grantor as a partner or member,
as applicable, pursuant hereto.
 
    (m)           To the extent that the grant of the security interest in the
Collateral and the enforcement of the terms hereof require the consent, approval
or action of any partner or member, as applicable, of any Grantor or any direct
or indirect subsidiary of any Grantor or compliance with any provisions of any
of the Organizational Documents, the Grantors hereby grant such consent and
approval and waive any such noncompliance with the terms of said documents.
 
 
 


[SIGNATURE PAGES FOLLOW]
 
19


 
 

--------------------------------------------------------------------------------

 


              IN WITNESS WHEREOF, the parties hereto have caused this Security
Agreement to be duly executed on the day and year first above written.




PURE BIOSCIENCE, INC.
 
 
By:__________________________________________
     Michael L. Krall
     President and Chief Executive Officer
 
 
ETIH2O CORPORATION
 
 
By:__________________________________________
     Name:
     Title:
 













[SIGNATURE PAGES OF SECURED PARTIES FOLLOW]
 
 
 
 
20
 
 

--------------------------------------------------------------------------------

 


[SECURED PARTY SIGNATURE PAGE TO PURE BIOSCIENCE, INC. SECURITY AGREEMENT]




Name of Secured
Party:   _________________________________________________________
 
Signature of Authorized Signatory of Secured Party:  
___________________________________
 
Name of Authorized
Signatory:  ____________________________________________________
 
Title of Authorized
Signatory:  _____________________________________________________








 21
 
 

--------------------------------------------------------------------------------

 
ANNEX A
to
SECURITY
AGREEMENT


 
FORM OF ADDITIONAL GRANTOR JOINDER



Security Agreement dated as of __________, 2012 made by
PURE BIOSCIENCE, INC.
and its subsidiaries party thereto from time to time, as Grantors
to and in favor of
the Secured Parties identified therein (the “Security Agreement”)


           Reference is made to the Security Agreement as defined above;
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in, or by reference in, the Security Agreement.


           The undersigned hereby agrees that upon delivery of this Additional
Grantor Joinder to the Secured Parties referred to above, the undersigned shall
(a) be an Additional Grantor under the Security Agreement, (b) have all the
rights and obligations of the Grantors under the Security Agreement as fully and
to the same extent as if the undersigned was an original signatory thereto, and
(c) be deemed to have made the representations and warranties set forth therein
as of the date of execution and delivery of this Additional Grantor
Joinder.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED
SPECIFICALLY GRANTS TO THE SECURED PARTIES A SECURITY INTEREST IN THE COLLATERAL
AS MORE FULLY SET FORTH IN THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO
THE WAIVER OF JURY TRIAL PROVISIONS SET FORTH THEREIN.


           Attached hereto are supplemental and/or replacement Schedules to the
Security Agreement, as applicable.


           An executed copy of this Joinder shall be delivered to the Secured
Parties, and the Secured Parties may rely on the matters set forth herein on or
after the date hereof.  This Joinder shall not be modified, amended or
terminated without the prior written consent of the Secured Parties.
 
 

 A-1
 
 

--------------------------------------------------------------------------------

 
 
 

           IN WITNESS WHEREOF, the undersigned has caused this Joinder to be
executed in the name and on behalf of the undersigned.



 
[Name of Additional Grantor]




 
By:

 
Name:

 
Title:




 
Address:











 
Dated:



 
 
 
A-2

 
 

--------------------------------------------------------------------------------

 
ANNEX B
to
SECURITY
AGREEMENT


THE AGENT


                      1.  Appointment. The Secured Parties (all capitalized
terms used herein and not otherwise defined shall have the respective meanings
provided in the Security Agreement to which this Annex B is attached (the
“Agreement”)), by their acceptance of the benefits of the Agreement, hereby
designate [_____] (“Agent”) as the Agent to act as specified herein and in the
Agreement.  Each Secured Party shall be deemed irrevocably to authorize the
Agent to take such action on its behalf under the provisions of the Agreement
and to exercise such powers and to perform such duties hereunder and thereunder
as are specifically delegated to or required of the Agent by the terms hereof
and thereof and such other powers as are reasonably incidental thereto.  The
Agent may perform any of its duties hereunder by or through its agents or
employees.


                      2. Nature of Duties.  The Agent shall have no duties or
responsibilities except those expressly set forth in the Agreement.  Neither the
Agent nor any of its partners, members, shareholders, officers, directors,
employees or agents shall be liable for any action taken or omitted by it as
such under the Agreement or hereunder or in connection herewith or therewith, be
responsible for the consequence of any oversight or error of judgment or
answerable for any loss, unless caused solely by its or their gross negligence
or willful misconduct as determined by a final judgment (not subject to further
appeal) of a court of competent jurisdiction.  The duties of the Agent shall be
mechanical and administrative in nature; the Agent shall not have by reason of
the Agreement or any other Transaction Document a fiduciary relationship in
respect of any Grantor or any Secured Party; and nothing in the Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
the Agent any obligations in respect of the Agreement except as expressly set
forth herein and therein.


                      3. Lack of Reliance on the Agent.  Independently and
without reliance upon the Agent, each Secured Party, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Company and its
subsidiaries in connection with such Secured Party’s investment in the Grantors,
the creation and continuance of the Obligations, the transactions contemplated
by the Securities Purchase Agreements, and the taking or not taking of any
action in connection therewith, and (ii) its own appraisal of the
creditworthiness of the Company and its subsidiaries, and of the value of the
Collateral from time to time, and the Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any
Secured Party with any credit, market or other information with respect thereto,
whether coming into its possession before any Obligations are incurred or at any
time or times thereafter.  The Agent shall not be responsible to the Grantors or
any Secured Party for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement, or for the financial condition of the Grantors or the value of any of
the Collateral, or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of the
Agreement, or the financial condition of the Grantors, or the value of any of
the Collateral, or the existence or possible existence of any default or Event
of Default under the Agreement, the Notes, or any other transaction document
executed in connection therewith.
 
B-1
 
 
 

--------------------------------------------------------------------------------

 
                      4. Certain Rights of the Agent.  The Agent shall have the
right to take any action with respect to the Collateral, on behalf of all of the
Secured Parties.  To the extent practical, the Agent shall request instructions
from the Secured Parties with respect to any material act or action (including
failure to act) in connection with the Agreement, and shall be entitled to act
or refrain from acting in accordance with the instructions of a Majority in
Interest; if such instructions are not provided despite the Agent’s request
therefor, the Agent shall be entitled to refrain from such act or taking such
action, and if such action is taken, shall be entitled to appropriate
indemnification from the Secured Parties in respect of actions to be taken by
the Agent; and the Agent shall not incur liability to any person or entity by
reason of so refraining.  Without limiting the foregoing, (a) no Secured Party
shall have any right of action whatsoever against the Agent as a result of the
Agent acting or refraining from acting hereunder in accordance with the terms of
the Agreement, and the Grantors shall have no right to question or challenge the
authority of, or the instructions given to, the Agent pursuant to the foregoing
and (b) the Agent shall not be required to take any action which the Agent
believes (i) could reasonably be expected to expose it to personal liability or
(ii) is contrary to this Agreement or applicable law.


                      5.  Reliance.  The Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
the proper person or entity, and, with respect to all legal matters pertaining
to the Agreement and its duties thereunder, upon advice of counsel selected by
it and upon all other matters pertaining to this Agreement and its duties
thereunder, upon advice of other experts selected by it.  Anything to the
contrary notwithstanding, the Agent shall have no obligation whatsoever to any
Secured Party to assure that the Collateral exists or is owned by the Grantors
or is cared for, protected or insured or that the liens granted pursuant to the
Agreement have been properly or sufficiently or lawfully created, perfected, or
enforced or are entitled to any particular priority.


                      6.  Indemnification.  To the extent that the Agent is not
reimbursed and indemnified by the Grantors, the Secured Parties will jointly and
severally reimburse and indemnify the Agent, in proportion to their initially
purchased respective principal amounts of Notes, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in performing its duties
hereunder or under the Agreement, or in any way relating to or arising out of
the Agreement except for those determined by a final judgment (not subject to
further appeal) of a court of competent jurisdiction to have resulted solely
from the Agent’s own gross negligence or willful misconduct.  Prior to taking
any action hereunder as Agent, the Agent may require each Secured Party to
deposit with it sufficient sums as it determines in good faith is necessary to
protect the Agent for costs and expenses associated with taking such action.
 

 B-2
 
 

--------------------------------------------------------------------------------

 
                      7.  Resignation by the Agent.


(a)  The Agent may resign from the performance of all its functions and duties
under the Agreement at any time by giving 30 days’ prior written notice (as
provided in the Agreement) to the Grantors and the Secured Parties.  Such
resignation shall take effect upon the appointment of a successor Agent pursuant
to clauses (b) and (c) below.


(b)  Upon any such notice of resignation, the Secured Parties, acting by a
Majority in Interest, shall appoint a successor Agent hereunder.


(c) If a successor Agent shall not have been so appointed within said 30-day
period, the Agent shall then appoint a successor Agent who shall serve as Agent
until such time, if any, as the Secured Parties appoint a successor Agent as
provided above.  If a successor Agent has not been appointed within such 30-day
period, the Agent may petition any court of competent jurisdiction or may
interplead the Grantors and the Secured Parties in a proceeding for the
appointment of a successor Agent, and all fees, including, but not limited to,
extraordinary fees associated with the filing of interpleader and expenses
associated therewith, shall be payable by the Grantors on demand.


                      8.  Rights with respect to Collateral.  Each Secured Party
agrees with all other Secured Parties and the Agent (i) that it shall not, and
shall not attempt to, exercise any rights with respect to its security interest
in the Collateral, whether pursuant to any other agreement or otherwise (other
than pursuant to this Agreement), or take or institute any action against the
Agent or any of the other Secured Parties in respect of the Collateral or its
rights hereunder (other than any such action arising from the breach of this
Agreement) and (ii) that such Secured Party has no other rights with respect to
the Collateral other than as set forth in this Agreement.  Upon the acceptance
of any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent and the retiring Agent shall be
discharged from its duties and obligations under the Agreement.  After any
retiring Agent’s resignation or removal hereunder as Agent, the provisions of
the Agreement including this Annex B shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent.
 
 
 
B-3
 
 

--------------------------------------------------------------------------------

 
SCHEDULE A
Principal Place of Business of Grantors
Legal Names and Organizational Identification Numbers
Locations Where Collateral is Located or Stored


 
Principal Place of Business of Grantors
 
1725 Gillespie Way, El Cajon, CA 92020
 
Legal Names and Organizational Identification Numbers
 
Pure Bioscience, Inc., a Delaware corporation
 
 
C3362835

 
 
CUSIP 74621T 100

 
 
CIK 0001006028

 
 
Tax ID #33-0530289

 
ETIH2O, a Nevada corporation, C32702-2000
 
Locations Where Collateral is Located or Stored
 
 
1725 Gillespie Way, El Cajon, CA 92020

 
 
979 Vernon Way, El Cajon, CA 92020

 
 
1444 Pioneer Way, Suite 110, El Cajon, CA 92020

 
 
Bekins Moving Solutions – 2025 Gillespie Way, El Cajon, CA 92020

 
 
 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE OO
Intellectual Property


 
Patents and patent applications:
 
1. Issued Patents
2.           Patent Number
3.           Title
4.           Scope
5.             7,803,407
6.  Disinfectant and method of making
7.  Disinfectant solution combining SDC and alcohol.
8.             7,763,297
9.  Disinfectant and method of use
10.  Food products treated with SDC to remove or reduce pathogens.
11.           7,732,486
12.   Anhydrous silver dihydrogen citrate compositions
13.  Anhydrous form of SDC.
14.           7,601,755
15.   Process for treating water
16.  Process for treating water with SDC.
17.           7,435,438
18.   Disinfectant and method of use
19.  Process for treating food products with SDC to remove or reduce pathogens.
20.           7,261,905
21.   Disinfectant and method of making
22.  Silver-ion/organic acid complex.  Includes methods to use other organic
acids in place of citric acid.
23.           6,890,953
24.  Process for treating water
25.  Process for treating impure  water with SDC
26.           6,583,176
27. Aqueous disinfectant
28.  Aqueous SDC disinfectant solutions.
29.           6,197,814
30. Disinfectant and method of making
31.  Composition of SDC and method of making.
32. 
33. Pending US Applications
34    ▪12/870,701/08-2010:  Disinfectant and Method of Making 35.  
▪12/554,709/09-2009:  Process for Treating Water 36.  
▪12/834,832/07-2010:  Disinfectant and Method of Making 37.  
▪12/340,231/12-2008:  Composition and Process for Treating Acne 38. 
 ▪10/928,639/08-2004:  SDC Compositions Comprising a 2nd Antimicrobial Agent
39.   ▪10/936,465/09-2004:  Silver Dihydrogen Citrate Compositions 40.  
▪11/144,398/06-2005:  Silver Dihydrogen Citrate Compositions 41.  
▪12/480,613/06-2009:  Agricultural Applications of Silver Dihydrogen Citrate
42.   ▪12/855,609/08-2010:  Formulations and Methods Employing Anhydrous
Disinfectant
43. 
44. International Patents (filed via PCT)
45. Patents have been granted in the following countries/regions:
46. African Regional (ARIPO), Australia, Canada, China, Eurasia, European (EP),
India
47. Japan, Mexico, New Zealand, African Int'l (OAPI), Russia, So. Africa,
Singapore
48. Germany, Danish, Finland,  France, Great Britain, Luxembourg, Monaco, Dutch,
Sweden
49. Armenia, Azerbaijan, Belarus, Kyrgyzstan, Kazak, Moldova, Tajikistan,
Turkmenistan
50. Ghana, Gambia, Kenya, Lesotho, Malawi, Sudan, Swaziland, Tanzanian, Ugandan,
Zimbabwe
51. 
52. Patent applications are also pending in the following countries/regions:
53. United Arab Emirates, Albanian, ARIPO, Australia, Brazil, Canada, Chile,
China, Colombia
54. Costa Rica, Eurasia, Ecuador, Egypt, Europe, PCT pending national phase
55. 

 
 
 

 
 
 

--------------------------------------------------------------------------------

 


 
Trademarks and trademark applications:

 
PURE owns the registered trademarks or pending trademark applications for PURE
Bioscience®, Powered by SDC Ag+®, Staph Attack®, Staphacide®, Axenohl™, Axen™,
Silvérion®, Kinderguard®, Cruise Control®, Nutripure™, Elderguard®,
Critterguard® and Innovex®.
 
 